Exhibit 10.3

 

REVOLVING NOTE

 

$30,000,000

 

May 14, 2015

 

 

Minneapolis, Minnesota

 

The undersigned, jointly and severally, for value received, promise to pay to
the order of THE PRIVATEBANK AND TRUST COMPANY, an Illinois bank and trust
company (the “Lender”), at the Administrative Agent’s Office (as defined in the
Credit Agreement referred to below), the principal sum of Thirty Million Dollars
($30,000,000) or the aggregate unpaid amount of all Loans made to the
undersigned by the Lender pursuant to the Credit Agreement (as shown on the
schedule attached hereto (and any continuation thereof) or in the records of the
Lender), such principal amount to be payable on the dates set forth in the
Credit Agreement.

 

The undersigned, jointly and severally, further promise to pay interest on the
unpaid principal amount of each Loan from the date of such Loan until such Loan
is paid in full, payable at the rate(s) and at the time(s) set forth in the
Credit Agreement.  Payments of both principal and interest are to be made in
lawful money of the United States of America.

 

This Note evidences indebtedness incurred under, and is subject to the terms and
provisions of, the Credit Agreement, dated as of July 13, 2010 (as amended,
restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”; terms not otherwise defined herein are used herein as defined in the
Credit Agreement), among the undersigned, The PrivateBank and Trust Company as
Administrative Agent for the lenders, certain other lenders party thereto and
the Lender, to which Credit Agreement reference is hereby made for a statement
of the terms and provisions under which this Note may or must be paid prior to
its due date or its due date accelerated.

 

The undersigned, jointly and severally, agree to pay all costs of collection,
including attorneys’ fees, in the event this Note is not paid when due.  This
Note is being delivered in, and shall be governed by, the laws of the State of
Minnesota.  Presentment or other demand for payment, notice of dishonor and
protest are expressly waived.

 

This Note amends and restates in it entirety that certain Revolving Note, dated
as of February 29, 2012, in the original principal amount of $20,500,000 payable
to the Lender (the “Prior Note”), and is issued in substitution for and
replacement of, but not in payment of, the Prior Note.

 

[The signature page follows.]

 

--------------------------------------------------------------------------------


 

[Signature page to $30,000,000 Revolving Note payable

to The PrivateBank and Trust Company]

 

WINMARK CORPORATION

 

GROW BIZ GAMES, INC.

 

 

 

 

 

 

By:

/s/ Brett D. Heffes

 

By:

/s/ Brett D. Heffes

Name:

Brett D. Heffes

 

Name:

Brett D. Heffes

Title:

President

 

Title:

Treasurer

 

 

 

 

 

 

WIRTH BUSINESS CREDIT, INC.  

 

WINMARK CAPITAL CORPORATION  

 

 

 

 

 

 

By:

/s/ Brett D. Heffes

 

By:

/s/ Brett D. Heffes

Name:

Brett D. Heffes

 

Name:

Brett D. Heffes

Title:

Treasurer

 

Title:

Chief Financial Officer and Treasurer

 

2

--------------------------------------------------------------------------------


 

REVOLVING NOTE

 

$30,000,000

 

May 14, 2015

 

 

Minneapolis, Minnesota

 

The undersigned, jointly and severally, for value received, promise to pay to
the order of BMO HARRIS BANK N.A. (f/k/a HARRIS N.A.), a national banking
association (the “Lender”), at the Administrative Agent’s Office (as defined in
the Credit Agreement referred to below), the principal sum of Thirty Million
Dollars ($30,000,000) or the aggregate unpaid amount of all Loans made to the
undersigned by the Lender pursuant to the Credit Agreement (as shown on the
schedule attached hereto (and any continuation thereof) or in the records of the
Lender), such principal amount to be payable on the dates set forth in the
Credit Agreement.

 

The undersigned, jointly and severally, further promise to pay interest on the
unpaid principal amount of each Loan from the date of such Loan until such Loan
is paid in full, payable at the rate(s) and at the time(s) set forth in the
Credit Agreement.  Payments of both principal and interest are to be made in
lawful money of the United States of America.

 

This Note evidences indebtedness incurred under, and is subject to the terms and
provisions of, the Credit Agreement, dated as of July 13, 2010 (as amended,
restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”; terms not otherwise defined herein are used herein as defined in the
Credit Agreement), among the undersigned, The PrivateBank and Trust Company as
Administrative Agent for the lenders, certain other lenders party thereto and
the Lender, to which Credit Agreement reference is hereby made for a statement
of the terms and provisions under which this Note may or must be paid prior to
its due date or its due date accelerated.

 

The undersigned, jointly and severally, agree to pay all costs of collection,
including attorneys’ fees, in the event this Note is not paid when due.  This
Note is being delivered in, and shall be governed by, the laws of the State of
Minnesota.  Presentment or other demand for payment, notice of dishonor and
protest are expressly waived.

 

This Note amends and restates in it entirety that certain Revolving Note, dated
as of February 29, 2012, in the original principal amount of $14,500,000 payable
to the Lender (the “Prior Note”), and is issued in substitution for and
replacement of, but not in payment of, the Prior Note.

 

[The signature page follows.]

 

--------------------------------------------------------------------------------


 

[Signature page to $30,000,000 Revolving Note payable

to BMO Harris Bank N.A.]

 

WINMARK CORPORATION

 

GROW BIZ GAMES, INC.

 

 

 

 

 

 

By:

/s/ Brett D. Heffes

 

By:

/s/ Brett D. Heffes

Name:

Brett D. Heffes

 

Name:

Brett D. Heffes

Title:

President

 

Title:

Treasurer

 

 

 

 

 

 

WIRTH BUSINESS CREDIT, INC.

 

WINMARK CAPITAL CORPORATION

 

 

 

 

 

 

By:

/s/ Brett D. Heffes

 

By:

/s/ Brett D. Heffes

Name:

Brett D. Heffes

 

Name:

Brett D. Heffes

Title:

Treasurer

 

Title:

Chief Financial Officer and Treasurer

 

2

--------------------------------------------------------------------------------